Per Curiam.-

Respondent is a licensed attorney of this court. He is charged in this information with unprofessional conduct in office, in that he received from a client money to be applied on the costs in an action which he agreed, as an attorney, to institute, but which, in violation of his contract, ho never brought, and refused to return the money after domand was made upon him to do so. In addition, as it is charged, he caused ' the client to expend a considerable amount of money in preparing for trial, knowing that no action was brought or pending, and he did this to deceive his client and conceal his failure to file the suit. The respondent is also charged with having collected money for a client which, upon demand, he failed and refused to turn over. Other and similar acts of malconduct are alleged, but as the foregoing sufficiently typifies them, we do not state them in detail.
The citation to show cause why his name should not be stricken from the roll of attorneys was duly served upon respondent, and upon his failure to comply therewith default was entered. The truth of the charges is abundantly established, and nothing is left for the court to do but render judgment against him.
Respondent’s name will, therefore, be' stricken from the roll of attorneys of this court, and the costs of this proceeding taxed against him, and it is so ordered.